Citation Nr: 0709234	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-23 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had service from September 1965 to May 1968, 
including a period in the Republic of Vietnam during the 
Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran has confirmed service in the Republic of 
Vietnam from May 1967 to May 1968

2.  The veteran has been diagnosed with PTSD.

3.  Competent evidence reflects a diagnosis of PTSD related 
to the veteran's claimed in-service stressor.

4.  There is sufficient verification in the historical 
records and service medical records of credible supporting 
evidence suggestive of an in-service stressor, including 
circumstances of service, upon which to base the diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's duties to 
notify and assist claimants in substantiating VA benefit 
claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  Upon receipt of a complete or 
substantially complete application, VA must inform the 
claimant of information and medical or lay evidence not of 
record: (1) necessary to substantiate the claim; (2) that VA 
will seek to obtain; (3) that the claimant is expected to 
provide; and (4) request the claimant to submit any relevant 
evidence in the claimant's possession in accordance with 38 
C.F.R. § 3.159(b)(1).  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Charles v. 
Principi, 16 Vet. App. 370, 373-74(2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The veteran was notified of these matters 
collectively by RO letters of November 2003, March 2006, 
April 2006, October 2006, and February 2007.  So, there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision since the Board is granting the claim for 
service connection for PTSD.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In light of this grant, the questions of the effective date 
and the appropriate disability rating to be assigned will be 
addressed de novo by the RO upon return of this case to the 
RO.  After the assignment of an initial disability rating and 
effective date, should there be disagreement with either, an 
appeal may be initiated as to either matter and, so, the 
appellant's procedural rights have not be abrogated.

So, there can be no possible prejudice to the appellant in 
going ahead and adjudicating this claim because, even if 
there has not been compliance with the VCAA (either insofar 
as the timing or content of the VCAA notice), this is merely 
inconsequential and, therefore, no more than harmless error.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

If, however, VA determines either that the veteran did not 
engage in combat or that he did but that the alleged trauma 
is not combat related, then his lay statements or testimony, 
alone, are not sufficient to establish the occurrence of the 
alleged trauma. Instead, the record must contain other 
objective information that corroborates his testimony or 
statements. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

At his January 2007 hearing, he testified to in-service 
stressors noted in his past statements: (1) while on board a 
harbor utility craft (YFU) traveling up and down from Da Nang 
to either Hue River and Dong Ha River, he underwent sniper 
attacks; (2) one night in the South China Sea, his boat came 
in the line of a destroyer's fire; (3) while on a base in 
Vietnam, mortar rounds from the enemy trying to shoot down 
helicopters would land in the compound where the veteran was 
stationed; and (4) while heading to downtown Da Nang, the 
veteran saw a pile of 25 Vietnamese corpses covered with 
maggots.  The veteran added another stressor at his hearing, 
which was the death of a friend who had inhaled carbon 
monoxide.  

With respect to the veteran's primarily stressor, he does not 
assert that he was engaged in combat with the enemy.  Rather, 
he maintains that while seeking treatment for his left hand, 
he saw a seriously wounded soldier who was being treated for 
a hole in his chest and who spoke to the veteran right before 
dying.

Turning first to the issue of a diagnosis of PTSD, the Board 
notes that the veteran's service records reflect no 
complaints of, treatment for, or a diagnosis of a psychiatric 
disorder.  At the time of discharge, his psychiatric 
evaluation was normal.  

However, the Board finds that the evidence supports a 
diagnosis of PTSD related to service.  In a February 2004 VA 
examination, the veteran described sustaining a wound to his 
left middle finger that became infected.  He was directed to 
the MASH unit where he was told that the finger would be 
amputated.  When he refused, and while waiting for another 
physician, he witnessed incoming casualties and other 
seriously wounded soldiers.  After a mental status 
examination, the diagnosis was PTSD.  The examiner summarized 
that the veteran served in Vietnam and had full DSM-IV 
criteria for PTSD.

In October 2004, a private psychologist noted the veteran's 
aforementioned experience at the Da Nang Hospital and 
statement that "bodies were coming in all over the place."  
The veteran related that while looking for the orthopedist 
about his finger, he walked down the path to the surgery tent 
past gurneys lined up on both sides with wounded men.  One 
particular soldier kept asking what was up and begged the 
veteran to stay with him.  The soldier died while the veteran 
was with him.  The psychologist concluded that the veteran 
was experiencing PTSD as a direct result of his participation 
in the Vietnam War.    

This evidence establishes that the veteran's current 
diagnosis of PTSD is related to active duty service in 
Vietnam.  Having determined that the veteran has a current 
diagnosis of PTSD and medical evidence establishing a link 
between current symptoms and an in-service stressor, the 
Board will consider whether there is credible supporting 
evidence that the claimed in-service stressor occurred.  

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In Suozzi, the Veterans 
Claims Court stressed that the veteran cannot be "detached 
and protected from events that affected his company."  More 
recently, the Veterans Claims Court concluded:

[t]he veteran . . . submitted his unit 
log and unit records . . . , independent 
descriptions of rocket attacks his unit 
experienced . . . , which would, when 
viewed in the light most favorable to the 
veteran, objectively corroborate his 
claim of having experienced rocket 
attacks . . . Although the unit records 
do not specifically state that the 
veteran was present during the rocket 
attacks, the fact that he was stationed 
with a unit that was present while such 
attacks occurred would strongly suggest 
that he was, in fact, exposed to the 
attacks.

See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).

After a review of the service medical records and the 
historical record, there is credible supporting evidence that 
at least one of the veteran's claimed in-service stressors 
occurred.  As noted above, the veteran maintains that while 
seeking treatment for his swollen left hand at Da Nang 
Hospital, he was told that his finger would be amputated.  In 
disagreement, the veteran was then advised to consult with 
the orthopedic surgeon.  As he walked around the hospital, he 
saw many dead bodies and injured patients.  He eventually ran 
into a man who had a big hole in his chest and who repeatedly 
asked the veteran, "what's going on?"  While the veteran 
talked to the patient, the patient died.

Of record are service personnel documents establishing that 
the veteran was attached to the United States Naval Support 
Activity in Da Nang, Republic of Vietnam (NAVSUPPACT, 
DANANG).  In a March 1968 commendation, General Westmoreland 
wrote that the Naval Support Activity Da Nang demonstrated 
its outstanding ability to maintain logistics support and 
flow of vital material to U.S. Forces during the recent Tet 
Offensive.  As a matter of historical record, the Tet 
Offensive started on January 30, 1968.  

The veteran's service medical records reflect that he 
developed a deep hand infection on January 30, 1968, sought 
treatment at the Station Hospital.  A culture was taken and 
he was referred to surgery.  This is consistent with the 
veteran's recollections to the private psychologist that he 
walked down the path to the surgery tent and saw many wounded 
men.  In a February 1, 1968, note, it was related that the 
veteran had returned from the Station Hospital and his hand 
was soaked for 30 minutes.  He continued to receive regular 
treatment for his hand wound, including references to visits 
to the Orthopedic Clinic at the Station Hospital.

As a matter of historical record, in his Navy Unit 
Commendation for the Naval Support Activity, Da Nang, 
Secretary of the Navy John H. Chafee recognized the unit's 
"exceptionally meritorious service from 16 August 1966 to 30 
June 1970 in providing logistic support . . . in the critical 
I Corps Tactical Zone of the Republic of Vietnam."  He 
continued, "[t]he Station Hospital responded magnificently 
to the increased number of admissions due to hostile fire, as 
well as the growing complexity of injuries due to the 
intensification of the war in the I Corps Tactical Zone."  

This historical evidence supports the veteran's statements 
that the hospital where he was treated (identified in the 
service medical records as the Station Hospital) treated 
those injured in combat.  Although not every detail of the 
veteran's statements that he witnessed many wounded men 
during his visit to the hospital in late January 1968 or his 
interaction with the dying soldier, the compilation of 
evidence is sufficient verification that the veteran was 
treated for a serious hand wound during the early days of the 
Tet Offensive, and that he was treated at a hospital where 
soldiers injured in combat were treated.  

It is consistent with the circumstances of service that the 
veteran receiving medical care at a hospital where wounded 
soldiers were being treated during the beginning of the Tet 
Offensive would witness the triage and treatment of those 
wounded in combat.  This evidence establishes sufficient 
verification of his alleged personal exposure to stressful 
events during military service.  See Pentecost, 16 Vet. 
App. at 128; 38 U.S.C.A. § 1154(a).  

Based on the evidence verified by the service department 
records, service medical records, and the historical record, 
and given the current diagnosis of PTSD, which has been 
medically linked to active duty service, with a stressor 
consistent with service, the Board finds that the evidence is 
sufficient to corroborate that the stressor actually 
occurred.

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and evidence consistent with combat 
stressors.  For those reasons, the claim for entitlement to 
service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
L.A. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


